Case 1:17-mc-00151-LPS Document 212-2 Filed 07/16/20 Page 1 of 4 PageID #: 6548




                                 EXHIBIT 2
Case 1:17-mc-00151-LPS Document 212-2 Filed 07/16/20 Page 2 of 4 PageID #: 6549




                                                                      July 16, 2020

 Ethan P. Davis
 Assistant Attorney General
 Civil Division
 U.S. Department of Justice
 950 Pennsylvania Avenue, N.W.
 Washington, D.C. 20530

                Re:     Crystallex International Corporation v. Bolivarian Republic of Venezuela
                        (D. Del. 17-mc-151-LPS)

 Dear Mr. Davis:

         This letter is in response to the U.S. District Court for the District of Delaware’s
 invitations on December 12, 2019, and May 22, 2020, to provide certain input concerning the
 above-referenced litigation. I would appreciate your assistance in forwarding this letter to the
 Court.

        As the Director of the U.S. Department of the Treasury’s Office of Foreign Assets
 Control (“OFAC”), I, Andrea M. Gacki, confirm the following:

         On April 9, 2020, Crystallex submitted a specific license application requesting OFAC
 “to provide Crystallex a Specific License to allow the federal court in the District of Delaware
 (which has jurisdiction over the shares in question and in whose constructive possession the
 shares are currently held) to pursue all activities necessary and ordinarily incident to organizing
 and conducting a judicial sale of the shares as provided for by U.S. federal and Delaware law,
 regulations, and precedents.” In other words, Crystallex seeks OFAC authorization for an
 auction and sale of the shares of PDV Holding, Inc. (“PDVH”) belonging to Petróleos de
 Venezuela, S.A. (“PDVSA”). PDVH is the holding company for CITGO Holding, Inc., which in
 turn wholly owns CITGO Petroleum Corp. (“CITGO”). Crystallex’s license application is
 predicated on its possession of a valid writ of attachment against the PDVH shares issued by the
 U.S. District Court for the District of Delaware (Case No. C.A. No. 17-mc-00151-LPS).

          In its December 12, 2019, Memorandum Order, the District of Delaware expressed
 interest in hearing directly from the Executive Branch regarding “whether OFAC will refrain
 from issuing a license until the bidding process is complete.” It is my understanding that the
 “bidding process” referenced in the Court’s order is Crystallex’s proposed auction of the PDVH
 shares to execute on its writ of attachment. Subsequently, OFAC has monitored the Court’s stay
 of the litigation and has reviewed the parties’ recent motions and briefing in response to the
Case 1:17-mc-00151-LPS Document 212-2 Filed 07/16/20 Page 3 of 4 PageID #: 6550




 Court’s May 22, 2020, Memorandum Order lifting that stay. In the May 22 Memorandum
 Order, the Court reiterated its interest in receiving input from the Executive Branch.

         In response to the Court’s question, it is not the case that OFAC is waiting to adjudicate
 Crystallex’s license application until after a public auction of PDVH’s shares has been held.
 Indeed, a license is required before a public auction or contingent sale could occur. See
 Executive Orders 13808, 13835, 13850, 13884; 31 C.F.R. §§ 591.201, 591.506(c) & 591.407;
 see also OFAC Frequently Asked Questions 808 & 809. In fact, taking the steps Crystallex
 proposes toward an auction and sale of PDVH’s shares would not in any way facilitate OFAC’s
 license adjudication process with respect to Crystallex’s instant license application. It is well
 within OFAC’s licensing discretion to evaluate and determine whether to issue Crystallex’s
 requested license without needing to know the identity of the “winning bidder” in advance.
 OFAC uses its substantial discretion to evaluate a range of options when considering any specific
 licensing request, from a decision to deny the license in its entirety, to grant the license in its
 entirety, to grant the license subject to certain conditions, or even to bifurcate the license request
 and sequence the authorization of actions in the future. When evaluating a specific licensing
 request, OFAC could also separately determine that additional information or supplemental
 specific license requests are needed.

         Although OFAC is not yet in a position to issue a decision to Crystallex on its license
 application, OFAC would like to take this opportunity to discuss the license application review
 process. Unlike a routine OFAC license application, which may present a straightforward
 request to license a single transaction or limited set of transactions involving the applicant and a
 sanctioned person or a sanctioned jurisdiction, Crystallex’s submission implicates a series of
 complicated legal and policy questions, such as (1) the rapidly evolving and delicate political and
 economic situation in Venezuela, including the United States’ recognition of Juan Guaidó as the
 Interim President of Venezuela; (2) developments in OFAC sanctions to address the changed
 circumstances in Venezuela; and (3) the claims of numerous other creditors against Venezuela
 arising from the malign actions of the regimes of former Presidents Hugo Chávez and Nicolás
 Maduro. Moreover, other creditors have submitted license applications that implicate the PDVH
 shares. Based on complex considerations such as these, OFAC’s internal review of Crystallex’s
 license application, as well as the U.S. government’s corresponding interagency review, remain
 ongoing.

        As you know, Elliott Abrams, the U.S. Department of State’s Special Representative for
 Venezuela, has submitted to the U.S. Department of Justice (with a copy to OFAC) a letter
 intended for this Court indicating that any auction or sale of PDVH’s shares at this time would
 undermine current U.S. foreign policy on Venezuela. Absent a change in the above
 considerations, these factors will weigh heavily in OFAC’s license determination and could
 prove to be dispositive in adjudicating this license application.

         OFAC also notes that the pending license application is predicated on Crystallex’s
 possession of a valid writ of attachment. OFAC is aware that the Court is currently considering
 (1) Venezuela’s Motion for Relief Under Federal Rule of Civil Procedure 60(b); and
 (2) PDVSA, PDVH, and CITGO’s Motion to Quash the Writ of Attachment. If the Court grants
 either of these two motions, then Crystallex’s pending license application will become moot.

                                                 -2-
Case 1:17-mc-00151-LPS Document 212-2 Filed 07/16/20 Page 4 of 4 PageID #: 6551




         OFAC intends to continue its review of Crystallex’s license application while monitoring
 the District of Delaware litigation and communicating with the U.S. Department of State
 regarding Venezuela’s evolving political and economic situation.

        Sincerely,



        Andrea Gacki
        Director
        Office of Foreign Assets Control




                                               -3-
